 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7

 8
     DAVID HENRY CURRY,                              CASE NO. C17-5716 BHS
 9
                             Plaintiff,              ORDER ADOPTING REPORT
10          v.                                       AND RECOMMENDATION
11   MIGUEL BALDERRAMA and
     JONATHON SLOTHOWER,
12
                             Defendants.
13

14
            This matter comes before the Court on the Report and Recommendation (“R&R”)
15
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 60. The Court
16
     having considered the R&R and the remaining record, and no objections having been
17
     filed, does hereby find and order as follows:
18
            (1)    The R&R is ADOPTED;
19
            (2)    Defendants’ motions for summary judgment, Dkts. 36, 42, 44, 49, are
20
                   GRANTED;
21
            (3)    Plaintiff’s action is DISMISSED with prejudice;
22


     ORDER - 1
 1         (4)   Plaintiff’s in forma pauperis status is REVOKED for the purposes of

 2               appeal; and

 3         (5)   The Clerk shall enter JUDGMENT and close this case.

 4         Dated this 20th day of February, 2019.

 5

 6

 7
                                            ABENJAMIN H. SETTLE
                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
